DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 12, 46, and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (US 2010/0255231, hereinafter “Chau”). 
In regard to claims 1 and 53, Chau et al. disclose a multilayer packaging film [0013]. The packaging film comprises a 3-layer structure made from the same matrix resin [0023 and 0031]. The matrix resin can be nylon [0031] which is a thermoplastic polymer. The first and third layer directly contact opposite sides of the second layer without the use of a tie layer [0031]. The first and third are directly weld to the second layer via a coextrusion blown film line [0031]. The second polymeric layer comprises a functional additive [0022, 0030, and 0031]. The functional additive is distributed through the entire second polymeric layer [0027]. 
In regard to claim 2, Chau et al. disclose that the first and third layer do not contain a functional additive [0031]. Thus, the functional additive in the second polymer layer is at least 50% greater than the first and third layer.
In regard to claim 6, Chau et al. disclose that the functional additive is oxygen scavenger [0030].
In regard to claim 12, Chau et al. disclose that the oxygen scavenger content is in the range of 1 to 3 wt% of the second polymeric layer [0031].
In regard to claim 42, Chau et al. disclose that the multilayer packaging film lacks adhesives [0031].

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18, 21, 22, 24, 27, and 54-55  is/are rejected under 35 U.S.C. 103 as being obvious over Chau et al. (US 2010/0255231) in view of Chau (US 8,623,481). 
In regard to claim 15, Chau et al. disclose a multilayer packaging film that comprises three layers wherein the second layer comprises a functional additive as previously discussed. 
Chau et al. is silent with regard to a functional additive, that is different than the functional additive of the second layer, being added to the first and third layer.
Chau discloses a packaging material which includes a continuous polymer sheet wherein said sheet includes at least one longitudinal band of oxygen absorber (col. 2 lines 5-8). The packaging material is a three-ply structure with the second layer comprising an oxygen scavenging component (col. 9 lines 9-11).  Chau discloses that other functional additives could be utilized in the first and third polymeric layers that are different than the oxygen scavenger of the second polymeric layer (col. 8 lines 59-67). These additives include biocides and fungicides as well as brighteners and colorants (col. 8 lines 59-67).
Chau et al. and Chau both discloses packaging materials that comprise a 3-ply structure with a second layer that comprises an oxygen scavenging additive. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the additives such as brighteners and colorants as disclosed in Chau in the first and third layers of Chau et al. motivated by the expectation of forming a first and third layer that have areas of color or tint to improve the look of the product in the bag or pouch formed from the multilayer film structure (Chau col. 8 lines 65-67).
In regard to claim 18, Chau et al. is silent with the second layer comprising an additional functional additive. 
Chau discloses that other functional additives could be utilized in second polymeric layer that are different than the oxygen scavenger of the second polymeric layer (col. 8 lines 59-67). These additives include biocides and fungicides as well as brighteners and colorants (col. 8 lines 59-67).
Chau et al. and Chau both discloses packaging materials that comprise a 3-ply structure with a second layer that comprises an oxygen scavenging additive. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the additives such as brighteners and colorants as disclosed in Chau in the second layer of Chau et al. motivated by the expectation of forming a second layer that has an area of color or tint to improve the look of the product in the bag or pouch formed from the multilayer film structure (Chau col. 8 lines 65-67).
	In regard to claim 21, Chau et al. is silent with regard to the average molecular weight of the thermoplastic polymer in the second polymeric layer is different than the average molecular weight of the thermoplastic polymer in the first polymeric layer and the third polymeric layer. 
	Chau discloses that the polymer containing the oxygen scavenger may be any suitable polymer such as nylon 6 and nylon 66 (col. 5 lines 15-20). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a nylon 6 or a nylon 66 as disclosed in Chau as the polymer in the second layer of Chau et al. motivated by the expectation of forming a layer that is permeable to oxygen and readily extruded (Chau col. 5 lines 15-17). Thus, average molecular weight of the thermoplastic polymer in the second polymeric layer is different than the average molecular weight of the thermoplastic polymer in the first polymeric layer and the third polymeric layer.
	In regard to claims 22 and 24, modified Chau et al. discloses that the second polymeric layer and first layer comprise nylon [0031]. It would naturally flow that if the materials of both layers are the same the melt flow properties of the thermoplastic polymer of the second polymeric layer would inherently have the same melt flow properties of the thermoplastic polymer in the first polymer layer. The burden is on the applicant to prove otherwise.
In regard to claims 27 and 55, Chau et al. is silent with regard to the film comprising at least two distinct zones overlapping interfaces between  layers; wherein the two zones exhibit a property that is different than adjacent areas of the multilayer packaging film. 
Chau discloses that the film comprises at least two distinct zones overlapping interfaces between layers (col. 3 lines 19-48 and fig. 1). The two zones exhibit a property that is different that adjacent areas of the multilayer packaging film which is that the two zones are gray and translucent (col. 3 lines 42-44) and the other areas are transparent (col. 3 lines 45-48), thus they have different optical properties. The two zones overlap interfaces where layers meet (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the two distinct zones as disclosed in Chau motivated by the expectation of forming a packaging container that provides a much-improved product design over conventional packaging materials (col. 3 lines 1-6). 
In regard to claim 54, Chau et al. disclose a multilayer packaging film that comprises three layers wherein the second layer comprises a functional additive as previously discussed. 
Chau et al. is silent with regard to a functional additive being that of a barrier additive, a desiccant, a clarifying agent, a nucleator, a UV stabilizer, a UV blocker, an impact modifier, a slip agent, an antiblocking agent, a reinforcing additive, a plasticizer, an electrical conductivity enhancer, and a thermal conductivity enhancer. 
Chau discloses a packaging material which includes a continuous polymer sheet wherein said sheet includes at least one longitudinal band of oxygen absorber (col. 2 lines 5-8). The packaging material is a three-ply structure with the second layer comprising an oxygen scavenging component (col. 9 lines 9-11).  Chau discloses that other functional additives could be utilized in the first and third polymeric layers that are different than the oxygen scavenger of the second polymeric layer (col. 8 lines 59-67). These additives include biocides and fungicides as well as brighteners and colorants (col. 8 lines 59-67).
Chau et al. and Chau both discloses packaging materials that comprise a 3-ply structure with a second layer that comprises an oxygen scavenging additive. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an additional functional additive such as brighteners and colorants as disclosed in Chau in the second layer of Chau et al. motivated by the expectation of forming a second layer with color or tint to improve the look of the product in the bag or pouch formed from the multilayer film structure (Chau col. 8 lines 65-67).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2010/0255231).
In regard to claim 26, Chau et al. disclose that the first and third are directly weld to the second layer via a coextrusion blown film line [0031], which is a welding process as previously discussed. Chau et al. is silent with regard to the welding process being an ultrasonic welding process.
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Therefore, absent evidence of criticality regarding the presently claimed ultrasonic welding process and given that the multilayer packaging film of Chau et al. meets the requirements of the claimed multilayer packaging film, the multilayer packaging film of Chau et al. produces a three-layered multilayer packaging film wherein the individual layers are welded to one another without the use of an adhesive layer, thus reading on the claimed product.

Claims 7, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2010/0255231) in view of Schwark et al. (US 2004/0234797, hereinafter “Schwark”).
In regard to claim 7, Chau et al. disclose a multilayer packaging film that comprises a first polymeric layer, a second polymeric layer, and a third polymeric layer. The second polymeric layer comprises an oxygen scavenging additive as previously discussed. 
Chau et al. is silent with the oxygen scavenger comprising an oxidizable polymer and a transition metal catalyst. 
Schwark discloses a multilayer film that includes a first and second outer layer including a polymer; and an internal layer including an oxygen scavenger [abstract]. The oxygen scavenging composition comprises an oxidizable polymer and a transition metal catalyst [0054-0057]. The oxygen scavengers and transition metal catalyst can be further combined with one or more polymeric diluents, such as thermoplastic polymers to form film layers [0065]. 
Chau et al. and Schwark both disclose a packaging film that comprises a second layer of a polymeric material that comprises an oxygen scavenger. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the oxygen scavenger comprising an oxidizable polymer and a transition metal catalyst as disclosed by Schwark as the oxygen scavenger in Chau et al. motivated by the expectation of forming a multilayer film with an improved oxygen scavenging performance [Schwark 0007].
In regard to claim 35, modified Chau et al. discloses a packaging film that comprises a three-layered structure. The first polymeric layer, the second polymeric layer, and the third polymeric layer comprises a polyethylene thermoplastic polymer. The second polymeric layer comprises an oxygen scavenging functional additive of an oxidizable polymer and a transition metal catalyst. Although the prior art does not disclose the oxygen transmission rate of less than 1 cc/100in2-day at 730F, 0% RH, and 1 atm as measured per ASTM D3985, the claimed properties are deemed to be inherent to the structure in the prior art since modified Chau et al. teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 38, modified Chau et al. discloses a packaging film that comprises a three-layered structure. The first polymeric layer, the second polymeric layer, and the third polymeric layer comprises a polyethylene thermoplastic polymer. The second polymeric layer comprises an oxygen scavenging functional additive of an oxidizable polymer and a transition metal catalyst. Although the prior art does not disclose the water vapor transmission rate of less than 1 cc/100in2-day at 1000F, 90% RH, as measured per ASTM F1249, the claimed properties are deemed to be inherent to the structure in the prior art since modified Chau et al. teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2010/0255231) in view of Hofmeister et al. (US 6,379,812, hereinafter “Hofmeister”).
In regard to claims 45-46, Chau et al. disclose a multilayer packaging film that comprises multilayer packaging film that can comprise three or more layers [claim 2]. 
	Chau et al. is silent with regard to the multilayer packaging film comprising a fourth polymeric layer is the same as the first polymeric layer; a fifth polymeric layer is the same as the second polymeric layer; and a sixth polymeric layer is the same as the third polymeric layer.
	Hofmeister discloses a multilayer film that comprises a first layer, a second layer adhered to the surface of the first layer, and a third layer adhered to the surface of the second layer [abstract]. Hofmeister discloses a nine-layered embodiment of the multilayer film where the multilayer film 10, i.e. a three-layer film, can be formed into a larger multilayer film (col. 6 lines 8-13). The larger multilayer film comprises the three-layer film as substructure wherein the layers repeat (col. 6 lines 36-67 and col. 7 lines 1-55). 
	Chau et al. and Hofmeister both discloses multilayer packaging that can comprise more than three layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a fourth, fifth, and six polymeric layers as the same materials as disclosed in Hofmeister as fourth, fifth, and six polymeric layers of Chau et al. motivated by the expectation of forming a larger multilayer film that possess all of the properties and benefits resulting from the three-layer structure of the film (Hofmeister col. 6 lines 13-18).
In regard to claims 47-48, Chau et al. discloses a multilayer packaging film that comprises multilayer packaging film. 
	Chau et al. is silent with regard to the multilayer packaging film comprising a seventh polymeric film, and eight polymeric layer, and a ninth polymeric layer. 
	Hofmeister discloses a multilayer film that comprises a first layer, a second layer adhered to the surface of the first layer, and a third layer adhered to the surface of the second layer [abstract]. Hofmeister discloses a nine-layered embodiment of the multilayer film where the multilayer film 10, i.e. a three-layer film, can be formed into a larger multilayer film (col. 6 lines 8-13). The larger multilayer film comprises the three-layer film as substructure wherein the layers repeat (col. 6 lines 36-67 and col. 7 lines 1-55). 
	Chau et al. and Hofmeister both discloses multilayer packaging that comprises fourth, fifth, and sixth polymeric layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize additional seventh polymeric layer, an eighth polymeric layer, and a ninth polymeric layer wherein the materials are for the seventh polymeric layer is the same as the first polymeric layer; the eighth polymeric layer is the same as the second polymeric layer; and the ninth polymeric layer is the same as the third polymeric layer as disclosed in Hofmeister in the multilayer layer packaging structure of Chau et al. motivated by the expectation of forming a larger multilayer film that possess all of the properties and benefits resulting from the three-layer structure of the film (Hofmeister col. 6 lines 13-18).

Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. 
The applicant argues that claim 1 requires “wherein the first and third layer are directly welded to the second layer”. The applicant argues that the coextrusion method of Chau produces a materially different product than the welded product of the applicant’s claimed invention. The applicant argues that welding the film layers together leads to film layers that are bonded and do not have an interface unlike coextrusion which leave an interface between the layers. The applicant provides a discussion on the differences between welding and coextrusion. 
In response, the examiner, respectfully disagrees. First, the assertion of the product-by-process analysis used for claim 26 cannot be argued under the same umbrella for the independent claim 1.  Independent claim 1 uses the generic language of “welded” whereas claim 26 specifies “ultrasonic welding”. The examiner states that Chau et al. uses a co-extrusion blown film line [0031]. Co-extrusion is the act of welding two or more materials together to form a single structure. The applicant’s discussion of having an interface between layers is lamination, wherein two or more films are held together with adhesive to form a composite, thus leading to interfaces between the layers. Chau et al. specifically discloses co-extrusion blown film line. It is inherent that coextrusion blown film lines have a nip rollers. Nip rollers press two or more sheets together to form a product. The definition of “weld” is to unite or fuse by hammering, compressing, or the like. Thus, the first layer and the third layer are directly welded to the second layer. The applicant has cited Welding of Plastics: Fundamentals and New Developments. In this reference, it is stated that welding process can be categorized and identified by the heating method that is used. All processes can be divided into two general categories: internal heating and external heating. External heating methods include hot tool, hot gas, extrusion, implant induction, and implant resistance welding (pg. 43). Extrusion, such as coextrusion disclosed in Chau et al., is a form of welding. The multilayer packaging film of Chau anticipates the claim 1 as each and every element as forth in the claim is found. 
In regard to the ultrasonic welding aspect of claim 26, the applicant argues that the film of the claimed invention has a manufacturing system that has an extrusion portion and a welding portion.  As explained above, the multilayer films of Chau et al. are welded. In regards to the product-by-process claim, one must determine if the ultrasonic welding system produces a materially different product than a coextrusion/compression welding system. The applicant argues that according to 2007 article titled Welding of Plastics: fundamentals and New Developments, when two interfaces of the same polymer are brought together in a molten state, the interfaces will conform to each other over time to achieve intimate contact followed by intermolecular diffusion and chain entanglement and weld to each other... Once the interfaces conform to each other, they heal together by diffusion and entanglement of molecules. Healing of the interfaces is basically diffusion of polymer chains across the interface from one side to the other. This mechanism is depicted in Fig. 4 at various times and degrees of healing."  A closer examination of the reference shows this to be true for all forms of welding (pg. 44), which includes external welding process such as extrusion. On page 49 of the reference, it is shows that the process of ultrasonic welding which is different than that of coextrusion, however, the product formed is not different. The patentability of a product does not depend on its method of production. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782